             Case 1:20-cv-03104-CM Document 5 Filed 03/31/20 Page 1 of 2



 1   JENNER & BLOCK LLP
 2
     Kate T. Spelman (Cal. Bar No. 269109)
     kspelman@jenner.com
 3   633 West 5th Street, Suite 3600
 4
     Los Angeles, CA 90071-2054
     Telephone: (213) 239-5100
 5   Facsimile: (213) 239-5199
 6   Counsel for Defendants
     Clearview AI, Inc., Hoan Ton-That, and Richard Schwartz
 7

 8

 9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11

12 SEAN BURKE and JAMES POMERENE,                 Case No. 3:20-cv-00370-BAS-MSB
   Individually and on Behalf of All Others
13                                                NOTICE OF PARTY WITH
   Similarly Situated,
14
                                                  FINANCIAL INTEREST
                             Plaintiffs,
15
     v.
16
   CLEARVIEW AI, INC., a Delaware
17 Corporation; HOAN TON-THAT, an
18 Individual; RICHARD SCHWARTZ, an
   Individual; and DOES 1 through 10,
19 inclusive,

20
                             Defendants.
21

22

23

24

25

26

27

28

                             NOTICE OF PARTY WITH FINANCIAL INTEREST
                                                                 CASE NO. 3:20-CV-00370-BAS-MSB
             Case 1:20-cv-03104-CM Document 5 Filed 03/31/20 Page 2 of 2



 1       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 40.2, Defendant
 2 Clearview AI, Inc. makes the following disclosure: Clearview AI, Inc. has no parent corp-

 3 oration and no publicly held corporation owns more than 10% of its stock.

 4

 5 DATED: March 31, 2020                         JENNER & BLOCK LLP
 6
                                            By: s/ Kate T. Spelman
 7                                              Kate T. Spelman
                                                kspelman@jenner.com
 8

 9                                               Counsel for Defendants
                                                 Clearview AI, Inc., Hoan Ton-That, and
10
                                                 Richard Schwartz
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                  1
                             NOTICE OF PARTY WITH FINANCIAL INTEREST
                                                                  CASE NO. 3:20-CV-00370-BAS-MSB
